IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0275
                                  Filed May 26, 2021


IN THE INTEREST OF K.L.,
Minor Child,

N.W., Father,
      Appellant,

A.L., Mother,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Page County, Jennifer Bahr, District

Associate Judge.



          A father and mother separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



          Justin R. Wyatt of Woods, Wyatt, & Tucker, PLLC, Glenwood, for appellant

father.

          Ryan M. Dale, Council Bluffs, for appellant mother.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

          Vicki Danley, Sidney, attorney and guardian ad litem for minor child.



          Considered by Mullins, P.J., Ahlers, J., and Vogel, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


VOGEL, Senior Judge.

       The father and mother of K.L., born in April 2019, separately appeal the

termination of their parental rights. Because multiple difficulties continue to exist

with each parent that prevent them from safely caring for K.L., we affirm the

juvenile court’s termination order.

       Just days after K.L.’s birth, and while the child was still hospitalized, the

Iowa Department of Human Services (DHS) sought to remove K.L. from the

mother’s care1 “to avoid imminent danger to [K.L.’s] life or health.” The application

cited the umbilical cord blood results, which were positive for methamphetamine

and amphetamines, and also noted the mother’s extensive history of substance

abuse and prior juvenile court involvement.2 The court granted the temporary

removal and approved the recommendations for services offered by DHS,

including substance-abuse and mental-health evaluations with treatment for both

parents. Upon the agreement of all parties, K.L. was adjudicated as a child in need

of assistance (CINA) on June 18, 2019. Twenty months after K.L.’s removal, and

with little progress by either parent to be able to safely parent K.L., the State

petitioned to terminate both parents’ parental rights. When the matter came on for

hearing on December 17, 2020, the father was incarcerated but appeared

telephonically; the mother did not appear. The court received offered exhibits and

heard testimony. The court then found the State proved by clear and convincing

evidence that parental rights should be terminated under Iowa Code section


1  The father was incarcerated when K.L. was born. The father’s paternity was
established by a paternity test, the results of which were filed June 17, 2019.
2 K.L. is the mother’s sixth child. Her parental rights were terminated to the first

five; the most recent termination order was filed on April 13, 2019.
                                          3


232.116(1)(e), (g), and (h) (2020) as to the mother and section 232.116(1)(e) and

(h) as to the father. The parents separately appeal.

       We review termination-of-parental-rights proceedings de novo. In re J.H.,

952 N.W.2d 157, 166 (Iowa 2020). Our primary consideration is the child’s best

interests. In re J.C., 857 N.W.2d 495, 500 (Iowa 2014).

       “When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We

choose to focus on section 232.116(1)(h).3        Both parents only challenge the

findings as to the fourth element, which requires the State establish “the child

cannot be returned to the custody of the child’s parents as provided in section

232.102 at the present time.” In re A.M., 843 N.W.2d 100, 110 (Iowa 2014) (stating

“at the present time” refers to the point of the termination hearing); see also Iowa

Code § 232.102(4)(a)(2) (permitting removal of the child from the parental home if

“[t]he child cannot be protected from some harm which would justify the

adjudication of the child as a child in need of assistance”).

       We begin by addressing the mother’s challenge to the termination findings.


3Under section 232.116(1)(h), the court may terminate parental rights if it finds all
of the following:
                (1) The child is three years of age or younger.
                (2) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.
                (3) The child has been removed from the physical custody of
        the child’s parents for at least six months of the last twelve months,
        or for the last six consecutive months and any trial period at home
        has been less than thirty days.
                (4) There is clear and convincing evidence that the child
        cannot be returned to the custody of the child’s parents as provided
        in section 232.102 at the present time.
                                          4


Just prior to K.L.’s birth, the mother had two positive drug screens. The mother

claimed she had maintained sobriety but “someone” put methamphetamine “in her

vape.” At the dispositional hearing held on July 19, 2019, the DHS worker noted

the mother was cooperative with services but tested positive for methamphetamine

on June 3 and June 11. The child abuse assessment from June 2019 was founded

against the mother because of the presence of illegal drugs in K.L., placing the

child at “high risk of future abuse and neglect.” From July through early November,

the mother was cooperative with some services but was a “no show” for drug

testing. She then tested positive with a drug sweat patch worn from November 4

to November 11. In late December, the mother and father were involved in a verbal

altercation. In retaliation for the father’s actions, the mother took a baseball bat to

the father’s car, causing considerable damage. The DHS reported the mother had

not followed through with mental-health recommendations.

       The mother’s behavior showed improvement in early 2020, and three drug

tests she submitted to in May were all negative for illegal substances. The DHS

recommended a previously filed termination-of-parental-rights petition be

dismissed because the mother demonstrated positive behavioral changes, tested

negative for all substances, and maintained contact with service providers. After

a June 18 permanency review hearing, the juvenile court agreed, and that petition

was dismissed on July 8, 2020, but the CINA file remained open to monitor the

family’s progress and assure the safety of K.L.

       Unfortunately, with the dismissal of the first termination petition, the

mother’s progress took a downturn.         The mother claimed she continued to

participate in offered services, but her drug tests from June 26 through September
                                          5


24 were all “no shows” except for one test on September 1, which was positive for

methamphetamine. She also reported being the victim of domestic violence by an

unnamed paramour, and by the end of October she reported to the DHS that she

“began buying, selling and using again.” In the November 2 permanency review

order, the juvenile court found the mother’s “progress ceased and significant

concerns have arisen regarding her ability to reunify with [K.L]. [The mother] has

tested positive for methamphetamine and stopped communicating with providers.”

       The State filed another petition for termination of both parents’ parental

rights, and the matter came on for hearing on December 17. The juvenile court

found the mother failed to address concerns regarding her substance-abuse and

mental-health issues successfully and failed to “eliminate the chaos and instability

from her life.” As the DHS worker testified, the mother “was consistent for a period

of time, and then she became inconsistent.” The court noted the mother’s long

history of substance-abuse and mental-health issues. It took judicial notice of the

case files of the five prior termination of the mother’s parental rights, four of which

resulted in termination orders filed on January 8, 2018, and the fifth resulted in a

termination order filed on April 13, 2019. As we find in the record, the mother has

demonstrated she is capable of complying with services and maintaining sobriety

for a short period of time, but she soon reverts to substance abuse and continues

to be plagued by unresolved mental-health issues.            These issues make it

untenable to return K.L. to her care. See A.B., 815 N.W.2d at 776 (“We have long

recognized that an unresolved, severe, and chronic drug addiction can render a

parent unfit to raise children.”); In re A.H., 950 N.W.2d 27, 41 (Iowa Ct. App. 2020)

(holding unresolved substance-abuse and mental-health issues place children at
                                         6


risk of suffering adjudicatory harm). We agree with the juvenile court that the

mother “has not been able to demonstrate that she is willing or capable of providing

permanency and stability to [K.L.] or to maintain a safe, stable and appropriate

home for him.”

       The juvenile court also found it is in K.L.’s best interests that the mother’s

parental rights be terminated and there is no impediment to termination. In making

a best-interest determination, we “give primary consideration to the child’s safety,

to the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2). K.L. has been out of his mother’s care since just days after

his birth. With only short-lived progress by the mother, her visits remained fully

supervised. We agree with the juvenile court that termination of the mother’s rights

is in K.L.’s best interests. Moreover, the mother did not carry her burden to

establish any bond that may exist between herself and K.L. is strong enough to

forestall termination under Iowa Code section 232.116(3)(c). See In re A.S., 906

N.W.2d 467, 476 (Iowa 2018).

       We next turn to the father’s issues and also address the grounds he

challenges under Iowa Code section 232.116(1)(h). The father was incarcerated

when K.L was removed in April 2019. By the permanency hearing in November,

he was discharged and on supervised probation. He was reincarcerated in early

2020, where he remained at the time of the termination hearing. His tentative

discharge date is November 2023, but as the juvenile court found, he also has an

outstanding detainer in the State of Missouri. Clearly, K.L. could not be given over

to his father’s care at the time of the termination hearing. When the juvenile court
                                          7


considered an extension of time for the father to be able to have K.L. safely in his

care, the court found, “There is nothing in the extended history of this case that

allows the Court to conclude that there is a reasonable likelihood that real change

will occur that will eliminate the need for removal even if a six month extension is

granted.” We agree. See Iowa Code § 232.104(2)(b) (authorizing a six-month

extension of time if “the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period”). We also agree with the

juvenile court’s best-interests finding under Iowa Code section 232.116(2) at to the

father.     Given the father’s inconsistent participation in services prior to his

incarceration, as well as his history of and unresolved issues with substance abuse

and mental health, termination of the father’s parental rights is in K.L.’s best

interests. While the father also asserts on appeal that he has “a deep and strong

bond with the child” precluding termination under Iowa Code section 232.116(3)(c),

his near total absence from the child’s life belies this unproven assertion.

          We therefore affirm the termination of both the mother’s and the father’s

parental rights.

          AFFIRMED ON BOTH APPEALS.